Citation Nr: 1142361	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for Tourette's syndrome (TS).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.   In May 2010, the case was remanded to the RO for further development.  


FINDING OF FACT

The evidence uniformly shows that the Veteran's TS pre-existed service.  The Veteran's reported history of worsening of TS during service is not credible and June 2008 and July 2008 VA medical opinions based on this non-credible history are not probative.  A May 2010 VA physician's opinion is consistent with the treatise evidence of record and specifically indicates that the Veteran's TS was not permanently aggravated by military service.  It is the only probative medical opinion of record on the question of such aggravation.


CONCLUSION OF LAW

Tourette's syndrome (TS) clearly and unmistakably pre-existed active service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Also, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   The March 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2008 letter.  Accordingly, the VCAA notice requirements have been met.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of an August 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.  

II.  Factual Background

The Veteran's service treatment records reveal that on August 1967 pre-induction examination all systems were found to be normal.  Also, on his August 1967 report of medical history at pre-induction, the Veteran reported nervous trouble and depression or excessive worry.  The examiner noted on the medical history report that the Veteran had been "nervous", but had not received any treatment for the nervousness and it was not considered disqualifying.  A November 1968 progress note shows that the Veteran reported that he had had nervous tics as an adolescent apparently "as a result of a broken home."  The problem was deemed to be situational and not currently a problem.  It appeared that the Veteran was granted a security clearance.  On May 1969 separation/Class III flight examination, all systems were found to be normal.  

A May 2005 VA physician's discharge instructions indicate that the Veteran was hospitalized for psychiatric treatment and alcohol detoxification from April 27, 2005 to May 5, 2005.  It was noted that there was concern for the Veteran's level of depression given the recent loss of his wife.  No reference to tics or other pertinent symptoms were recorded.

A September 2005 VA psychiatric consultation report shows that the Veteran reported ongoing problems with anxiety and depression.  The Veteran had noticeable tics throughout the assessment and explained that the tics got worse when he was nervous.  He sniffed often and blinked excessively and had a body twitch at times.  The diagnostic impressions were rule out adjustment disorder, rule out psychotic disorder vs. delusional disorder, somatic tic disorder NOS and rule out alcohol abuse.  

A November 2005 VA psychiatric progress note indicates that the Veteran was seen for follow-up of his facial tics.  On mental status examination, the facial tic was less obvious.  His sleep had improved as he had been provided a bed at a shelter.  His appetite and energy level were normal.  The pertinent diagnostic assessment was TS, pending input from neurology.  

A November 2005 VA neurology progress note shows that the Veteran described the presence of repetitive eye blinking on the left side predominant since his teenage years.  These tics could be suppressed with concentration but a sense of urgency developed and he felt relief when yielding to these tics.  He also made repetitive throat clearing noises and had soft vocal tics earlier in life.  The tics worsened with stress and some medications.  They had been stable in pattern over his life.  He denied prominent OCD behaviors although he preferred following routines and organizing his activities with notes.  He reported that he thought that his father exhibited some repetitive blinking.  The neurologist diagnosed the Veteran with TS based on history and findings of motor and vocal tics.  The presentation was somewhat unusual in that symptoms had persisted into middle age but the Veteran was not troubled by the tics, thus there was currently no need for medication management.  The neurologist noted that a trial of medication could be tried if the tics became troublesome.  

An April 2006 VA psychiatry medication note shows that the Veteran's mood was stable and his tics had subsided.  A June 2006 progress note shows that the Veteran was having less motor tics and was sleeping better.  In October 2006, the Veteran reported that he felt well and was having no tics.  It was also noted that he was taking pimozide and that his facial tics were controlled.  Subsequent progress notes up until May 2007 show a continued diagnosis of TS, stable.  

A May 2007 VA psychiatric case management summary included a pertinent diagnosis of TS.  It was noted that the Veteran continued to well in the Salvation Army's Haven of Hope program.  A later May 2007 VA psychiatry group progress note includes a diagnosis of TS, stable.  A subsequent June 2007 psychiatry medication note indicates that the Veteran's mood was stable and his tics had diminished.  An August 2007 VA psychiatry medication note shows that the Veteran reported that his TS was currently under control with prescribed medications.  Similarly an October 2007 psychiatrist's note indicated that the Veteran reported that his TS was under control.

In his October 2007 claim the Veteran indicated that his TS was aggravated by his service in the Army from 1968 to 1970.  He noted that when he went into the Army he was diagnosed with motor tics in his head and face in addition to vocal tics.  Throughout his Army service his tics increased in severity and frequency.  He indicated that many doctors throughout the years failed to diagnose his TS until 2006.  In 2006 his doctor at the VA Medical Center finally diagnosed his condition as TS and indicated that the Veteran had had it since adolescence.  He had been prescribed the medication pimozide which had helped reduce the symptoms.  

A November 2007 VA psychiatric progress note indicates that the Veteran reported that his Tourette's symptoms had improved but he continued to have some motor tics affecting his legs and his head.  The motor tics interfered with his driving.  On occasion, he continued to have vocal tics sounding as if he was clearing his throat and these tics also interfered with his job performance.  The diagnostic impressions were bipolar disorder, TS, major depressive disorder and delusional disorder, all well-controlled on current medication regimen, with the motor and vocal tics interfering with his job performance. 

In February 2008, the Veteran submitted some internet information from the WebMD website regarding TS.  The information indicates that TS often follows a general pattern, with motor tics beginning in between ages 3 and 8, with vocal tics developing a few years after the motor tics.  The tics are usually most severe about age 12.  After that they tended to happen much less often or disappear for no reason for up to half of all children with TS.  By adulthood, many people with TS still have tics but they generally occur less often and are less severe than in childhood.   However, at all ages, tics could temporarily increase in severity during times of stress.

In a June 2008 letter, a VA physician's assistant indicated that the Veteran had been followed in the general medicine and mental health clinics of the Ann Arbor VA health care system since 1995.  He had complained of facial tics for several years and reported that they began during his teenage years.  He also reported that he was seen for the problem while he was in service but it was not until 2005 that he was formally diagnosed with TS in the neurology clinic.  His symptoms had responded well to treatment with prescription pimozide.  The physician's assistant found that based on the Veteran's history, it was at least as likely as not that the condition existed prior to his service years and was aggravated by the service.

In a July 2008 letter, a VA psychiatrist noted that the Veteran had been followed in mental health at the VA hospital in Ann Arbor since 1995.  The psychiatrist had diagnosed him with TS.  The Veteran had had verbal and motor tics since his teenage years.  His motor and verbal tics had worsened during the military and he had not been able to perform his duties well.  Currently, the verbal and motor tics were relatively well-controlled with medications.  Based on the Veteran's history, it was most probable that the TS was aggravated by military service.    

In a statement accompanying his July 2008 notice of disagreement, the Veteran indicated that he was drafted at age 19 during Vietnam and said to have had nervous tics.  While in service, tics became worse and he went to the flight surgeon for help.  However, he was told that there was nothing that could be done.  He also sought treatment for many years after military service but was again told that there was nothing that could be done.  

On his November 2008 Form 9, the Veteran indicated that during his enlistment examination, the examining doctor was aware of the nervous tics but failed to put this information in the Veteran's record.  During his time in service he experienced the stress of believing he was going to die in Vietnam and of being stationed in Alaska where he was not able to see his family.  Not knowing what was going to happen from day to day and not being able to see his family aggravated his symptoms and worsened them over time until the present.  He noted that he was never given a separation examination and that the examination he received in May 1969 was a flight status examination.  

He reported that the medication he had been taking was no longer working and that his doctor would not give him any more of it.  Consequently, his tics were no longer being controlled.  He also wanted to emphasize that TS usually dissipated by the age of 30 but he believed that due to the aggravation and worsening of his symptoms from service, he would have TS for the rest of his life.  

In a June 2010 letter, a VA attending physician noted that the Veteran had been in treatment at the Ann Arbor VAMC from July 2004 to the present.  His most recent diagnoses were polysubstance dependence in full remission, major depression, recurrent, delusional disorder and TS.  The physician noted that the Veteran had had the diagnosis of TS since 2005 when he was seen in neurology and he had been followed by VA ever since that time.  

On August 2010 VA examination, the examining physician noted that he had reviewed the claims file, including the medical records.  The Veteran reported that he began to have facial and vocal tics in the sixth grade.  The examiner noted that a November 1968 service treatment record indicated that the Veteran reported that he had nervous tics as an adolescent and that the November 2005 neurology note indicated that the Veteran had had eye blinking on the left side predominant since the teenage years and that they could be suppressed with concentration but he felt relief when yielding to the tics.  He also made repetitive throat clearing noises and had had soft vocal tics earlier in life.  The tics would worsen with stress and some medications and they had been stable in pattern over his life.

The examiner noted that the Veteran was taking medication, which had produced a fair response without side effects.  The tics included the left side of the face, the right leg, the chin going down to the right and a vocal grunting.  The examiner indicated that the Veteran was affirmatively noted to have left sided facial tics, eye blinking and grunting.  Psychiatric mental status examination in July 2010 had showed a euthymic and anxious mood, blunted affect, congruent with mood, and ruminations.  

The examiner diagnosed the Veteran with TS syndrome.  He indicated that the specific medical cause was spinal stenosis.  The examiner opined that the Veteran's TS was not caused or permanently aggravated by his military service.  The examiner noted that tics are a clinical hallmark of TS and that the onset of TS was typically between age 2 and age 15.  The disorder was manifested by 11 years of age in 96 percent of patients.  Thus, it would be unusual for the condition to begin after childhood.  In this case, it was documented that it began when the Veteran was an adolescent.  This history which he provided while in service and again at the Ann Arbor VAMC was clear and unmistakable evidence that the TS pre-existed service.

With regard to whether military service made the TS permanently worse, the examiner noted that TS was a genetic condition.  It was thought to be inherited in an autosomnal dominant pattern, but that the mode of inheritance may be more complex.  In most cases, a bilineal transmission (inheritance from both parents) was clearly evident.  The disorder likely resulted from a disturbance in the striatal-thalmic-cortical (mesolimbic) spinal system, which led to disinhibition of the motor and limbic system.  There was no way military service could have aggravated an inherited condition that was going to progress based on genetics regardless of any particular environmental exposure.  The tics could be worse during times of stress such as active duty (though there were no service treatment records to support this occurring in service) however, this would not be considered a permanent aggravation.  Tics could persist into adulthood as part of the natural course of the disorder so there was no evidence to suggest that the Veteran's tics had persisted into adulthood because of military service.  Additionally, the Veteran's tics were only noted in his medical records after 2005 and thus would not have been worse status post service, which ended in 1970.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111. 

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402   (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

In Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  The presumption also attaches where the service treatment records, including the entrance examination, are unavailable or are presumed to have been lost in a fire. See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

IV.  Analysis

As the Veteran was found to be medically sound on pre-induction examination, the Board finds that the presumption of soundness applies.  Notably, although the Veteran was noted to have nervousness on his report of medical history, this was clearly a historical notation, which was not noted on the pre-induction examination report.  38 C.F.R. § 3.304(b)(1).  Accordingly, the Veteran is presumed to have been sound on entry, and in order to rebut this presumption, there must be clear and unmistakable evidence that the claimed TS pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The evidence clearly and unmistakably shows that the TS pre-existed service.  In this regard, the Veteran has reported on more than one occasion that his tic disorder, now diagnosed as TS, first began in adolescence.  He also reported that the pre-induction examiner actually discovered that the Veteran had a problem with tics but neglected to note it on the pre-induction examination report.  Additionally, all of the medical providers of record who have specifically considered the timing of the Veteran's TS, including the November 2005 VA neurologist, the June 2008 VA physician's assistant, the July 2008 VA psychiatrist and the August 2010 VA physician, concluded that the TS began prior to service.  Additionally, the WebMD treatise evidence pertaining to TS submitted by the Veteran affirmatively indicates that TS generally develops in childhood.  There is no specific evidence to the contrary (i.e. evidence specifically concluding that the TS did first become manifest in service).  Accordingly, the Board concludes that there is clear and unmistakable evidence that the TS was present prior to service.  

Regarding aggravation during service, the Board notes that the service treatment records do not show any indication that the Veteran's TS increased in severity during service.  Notably, the November 1968 security clearance assessment indicates the Veteran's prior history of nervous tics.  However, these were found to be situational and not currently a problem.  Also, on May 1969 separation/Class III Flight examination, the Veteran's neurological and psychiatric functioning was found to be normal with no tics noted.  Nor is there any other documentation of problems with tic disorder during service.  (The Veteran contends that he was not given an actual separation examination, as the May 1969 examination was simply a flight physical and he did not actually separate from service until months later.  Regardless, there is no objective medical evidence of record of difficulty with TS symptoms during service).

The Veteran has made a blanket assertion that throughout his Army service his tics increased in severity and frequency and that the worsening continued post-service.  However, the Board notes that he has not provided any specific details regarding how the tics allegedly worsened over the course of service and permanently stayed that way.  Instead, he has simply generally asserted that he experienced significant stress both in Vietnam and in Alaska, which led to this alleged permanent worsening.  However, inasmuch as the Veteran is alleging a permanent worsening, rather than temporary exacerbations during times of stress, the Board does not find his allegation credible.  Notably, nearly two years prior to filing his claim, in November 2005, the Veteran did not report any specific worsening of the tics during service.  Instead he affirmatively reported that he had had the repetitive tics since his teenage years, that the tics worsened with stress and some medications, and that the tics had been stable in pattern over the course of his life.  Significantly, the service records make no reference to tics or other pertinent findings.  Moreover, there are no findings in the years immediately following service which would have demonstrated aggravation.

The Board notes that this November 2005 statement was made against the Veteran's interest in obtaining VA compensation benefits based on aggravation of pre-existing TS.  By contrast, his later statement indicating that the TS permanently increased in severity during service was at least in part self-serving because it tends to support his claim for compensation for TS.  Accordingly, as the statements are contradictory, the Board credits the earlier November 2005 report indicating that the TS has been stable over the course of the Veteran's life.

The Board also notes that initially, the June 2008 letter from the VA physician's assistant and the July 2008 letter from the VA psychiatrist would appear to be supportive evidence of a permanent worsening of the TS during service as both found that it was likely that the Veteran's TS had been aggravated by service.  However, neither of these letters provided any rationale for this conclusion, other than the Veteran's reported history of experiencing a worsening in severity of his tics during service.  As indicated above, this history is not credible.  Accordingly, Board does not assign any probative value to either opinion.  See e.g. Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).   

Additionally, the treatise evidence provided by the Veteran does not provide any support for the contention that his military service permanently aggravated his TS.  Notably, this evidence simply indicates that tics can temporarily get worse when an individual is under stress but does not indicate that an extended period of stress (such as could be encountered during military service) might lead to a permanent worsening of the TS.  

Moreover, as noted above, the August 2010 VA physician specifically opined that the Veteran's TS was not permanently aggravated by military service.  The physician found that there was no way military service could have aggravated an inherited condition that was going to progress based on genetics regardless of any particular environmental exposure.  She affirmatively acknowledged that the tics could be worse during times of stress such as active duty (as was acknowledged by the Veteran in November 2005 and as is indicated in the WebMD literature).  However, this would not be considered permanent aggravation.  She also noted that the course of TS can include tics persisting into adulthood and there was no evidence to suggest that this persistence had resulted from the Veteran's military service.  Additionally, she indicated that the tics were only noted in the Veteran's post-service medical records after 2005, and thus, there was no objective evidence indicating that they were worse following service, which ended 35 years earlier, in 1970.

The Veteran generally asserts that the stress he experienced during service has lead to a worsening of TS, now shown by the ineffectiveness of prescribed medication in alleviating his tics.  While the Veteran is competent to make an allegation concerning the nature and severity of his TS symptomatology, as a layperson, he is not competent to provide an opinion concerning the medical cause of such symptomatology."  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, given that the evidence of record uniformly shows that the Veteran's TS pre-existed service; given that the Veteran's reported history of worsening of TS during service is not credible; given that the June 2008 and July 2008 VA medical opinions based on this non-credible history may not be considered probative; and given that the May 2010 VA examiner's opinion is consistent with the treatise evidence of record and specifically indicates that the Veteran's TS was not permanently aggravated by military service, the evidence clearly and unmistakably shows that the Veteran's TS existed before acceptance and enrollment into service and was not aggravated by service.  Accordingly, service connection for TS is not warranted.   
  

ORDER

Service connection for Tourette's syndrome (TS) is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


